Citation Nr: 1429946	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel



INTRODUCTION

The Veteran served on active duty form August 1970 to August 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from December 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The December 2009 rating decision awarded the Veteran service connection for PTSD and assigned a 70 percent evaluation.  The Veteran thereafter completed an appeal as to the assigned evaluation.  The September 2010 decision denied the Veteran's claim for TDIU.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The evidence fails to demonstrate that the Veteran's PTSD resulted in total occupational and social impairment, nor have other symptoms on par with the level of this severity been shown.  

2.  The evidence of record demonstrates that the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met for the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TIDU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regards to the Veteran's claim for a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

As for the claim for an initial evaluation above 70 percent for PTSD, it is a downstream issue from a rating decision dated in December 2009, which initially established service connection for this disability and assigned the 70 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 70 percent for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  

VA examinations were conducted in October 2009 and June 2010.  The VA examination reports are adequate, as a thorough review of the file was conducted, and the examination provided findings relevant to the issue at hand. The Veteran's assertions and lay history were also considered and discussed. In addition, the examiners described the effects of the Veteran's PTSD on his ordinary activities of daily life, including any social and occupational impairment. VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4)  

The Board notes that the Veteran's last examination is now nearly four years old. The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the examination in June 2010. The Veteran has not argued the contrary.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Otherwise, a uniform rating will be assigned. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).
PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In October 2009 the Veteran was afforded a VA examination.  He described symptoms of frequent nightmares, as often as three to four times a week which would wake him up and make it difficult to get back to sleep.  He also reported intrusive thoughts, flashbacks, moderate to severe social avoidance, social anxiety and minimizing his exposure to outside activities.  He reported anger issues and isolation, and stated that he had startle responses to unexpected loud noises and people coming up from behind him.  He stated that he was on guard frequently and that he made frequent checks of his windows and doors.  He reported prominent impairment in short term memory and concentration, and stated that he had trouble carrying out even simple work-related activities.  There was evidence of moderate major depression including a sustained low mood state along with persistent feelings of negativity, pessimism and despair.  There was a significant decrease in the Veteran's motivation to do activities such as going fishing.  He was not suicidal or homicidal, and did not abuse street drugs.  

The examiner noted that the Veteran was able to care for himself and perform simple household chores, despite his severely impaired level of social adjustment.  The examiner described the Veteran's occupational functioning as moderately to severely impaired, and further opined that the Veteran would have trouble carrying out simple work-related tasks.  The examiner assigned the Veteran a GAF score of 48.  

The evidence of record includes VA treatment records from the Veteran's visits at the Syracuse, Oswego, and Hudson Valley VA Medical Centers (VAMCs) between October 2008 and February 2014.  During these visits he generally reported consistent symptomatology of decreased sleep, energy, concentration and appetite, but also denied suicidal and homicidal ideations, substance abuse and any feelings of guilt during this period.  

Notably, in May 2010, the Veteran denied any suicidal or homicidal ideations, and denied the use of any drugs or alcohol.  He admitted to decreased sleep, interest energy, appetite and psychomotor retardation, along with continued, but decreased, night sweats and nightmares.  The examiner assigned him a GAF score of 52.  In November 2010, the Veteran denied suicidal or homicidal ideation or plan.  In December 2010 he discussed his relationship with his fiancé as being a bit rocky and further talked about his father's declining health.  He stated he had a difficult time on Veterans Day, and that he continued to have difficulty sleeping.  He also reported that since the change in his medication he felt a bit better.  In January 2011, the Veteran denied any suicidal or homicidal ideations and stated that although he has been tired lately with decreased energy and concentration, his medication was helping with his night sweats and nightmares.  In May 2011, the Veteran stated that he still was having some traumatic memories, but that he was able to get out and be with others more, which seemed to help him.  

In June 2010, the Veteran was afforded a VA examination.  He described PTSD symptoms of insomnia, irritability and catastrophic reactions to being in crowded situations, apathy, increase in appetite, psychomotor retardation, fatigue, increased startle response and difficulty with concentration.  He further noted that over the past month prior to the examination he had been depressed or down for a good part of most days.  He endorsed fleeting passive thoughts of suicide, but denied ever developing suicidal intent and denied any history of suicide attempts.  He also noted panic attacks in response to triggers that reminded him of Vietnam.  The Veteran reported that he had been experiencing difficulties with maintaining relationships, but that he has been involved in a dialectical behavioral therapy group since February 2010.  

Upon examination, the examiner noted that the Veteran was adequately groomed and appropriately dressed.  He showed no impairment in thought or communication and denied any delusions or hallucinations.  He denied any thoughts of suicide or homicide at the time of the evaluation, and showed no loss of memory of other memory impairment.  His rate and flow of speech were normal although he had to be redirected at times because he tended to be over-elaborative in detail.  

The examiner concluded that the Veteran's PTSD had not improved or worsened since the appearance of symptoms in 2006, but had stabilized.  The Veteran had some difficulty with family and with social and personal relationships, but he indicated that he was able to care for himself and his house and property.  The Veteran further indicated that he had some meaningful social relationships with people in his neighborhood.  

Throughout the year 2013 during his mental status visits, specifically at the Syracuse VAMC in July 2013, the Veteran noted that he was seeing a new girlfriend and that it was going fairly well.  In February 2014 the Veteran discussed his Valentine's Day plans with his girlfriend, as well as other future plans he had, including the possibility that his girlfriend might come and live with him.  He also mentioned that he was thinking more about death as of late, but he denied any suicidal or homicidal ideations.  

In January 2012 the Veteran's father submitted a statement reporting that after he returned from deployment, that the Veteran was a completely changed person.  His father stated that he no longer attended church, was not active with the YMCA and was aloof and moody.  He further stated that he no longer slept well, and would sometimes wake up screaming.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for an initial disability rating in excess of 70 percent for his PTSD for the period on appeal.  The evidence clearly establishes that the symptoms of the Veteran's interferes with his ability to work.  The Veteran experiences symptoms of social avoidance, obsessive rituals, anger, isolation and emotional detachment, which is quite severe.  He experiences difficulty functioning with his family and friends.  However, gross impairment in thought processes or persistent delusions or hallucinations, or grossly inappropriate behavior has not been shown.  More importantly, total social impairment has not been demonstrated.  The evidence shows that the Veteran able to care for himself and his property.  He also maintains a romantic, personal relationship as well as meaningful relationships with family members and those in his neighborhood.  The evidence of record simply does not support symptoms of such frequency, severity or duration to warrant an initial rating in excess of 70 percent for the period on appeal.  

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of intrusive thoughts, nightmares, thoughts about Vietnam, and psychological agitation when reminded of Vietnam.  He had some mild memory loss with regard to events that occurred in Vietnam, and he acted detached when around others, which shows difficulty maintaining social relationships.  He further reported difficulty sleeping, trouble concentrating and irritability.  These symptoms are generally more consistent with the currently assigned 70 percent rating. 

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's psychiatric symptomatology warranted staged disability ratings for the period on appeal.  See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2013);  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected psychiatric disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating specifically contemplates his symptoms, including sleep impairment, decreased energy, fatigue, difficulty concentrating and difficulty in crowded areas.  The Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria. Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's service-connected psychiatric disability and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013). Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim of entitlement to an initial disability rating in excess of 70 percent for PTSD must be denied for the period on appeal.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial rating for his psychiatric disability, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

TDIU

During the period on appeal, the Veteran was service connected for PTSD (70 percent) and for residuals of a post-operative laceration of his right upper arm (10 percent).  As such, the Veteran had a combined rating of 70 percent.  As one of his disabilities was also rated at 40 percent or more, the Veteran thus meets the scheduler requirements of 38 C.F.R. § 4.16 (a). 

For a grant of TDIU there must be evidence that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In other words, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In his TDIU application, the Veteran reported that he was a high school graduate with a pipe fitter's apprenticeship.  He further reported that he had been employed as a pipe fitter for various companies from January 2004 to July 2008.  He stated that he became too disabled to work in July 2008 due to his service connected PTSD.  

At his June 2010 VA examination the Veteran stated that a psychiatrist told him to stop working in 2008 due to his PTSD.  He further asserted that it was his PTSD symptoms of insomnia, irritability and catastrophic reactions to being in crowded situations that has been responsible for his inability to carry on his employment.  

There have been multiple reports made by medical providers during the course of the Veteran's treatment stating that the Veteran is permanently unemployable due to his PTSD symptoms.  In July 2011 an attending VA psychiatrist assigned the Veteran a GAF score of 50, and stated: "I do believe at this time and in the future that he [the Veteran] is completely and permanently unemployable due to his PTSD symptoms."  See VA treatment record dated July 2011.  Again in April and May 2012, upon mental status visits at the Syracuse VAMC, the attending VA psychiatrist determined that the Veteran was completely and permanently unemployable due to his service connected PTSD.  

The Board notes that the Veteran's education and training is limited to his high school education and his pipe fitter's apprenticeship.  Therefore, his relevant employment history reveals that his ability to earn a living is linked to manual labor and construction.  

The Board finds that overall, the evidence tends to show that the Veteran would not be able to obtain or retain employment consistent with any past employment, in light of his service-connected PTSD.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that the evidence warrants a finding that the Veteran's service-connected PTSD has precluded his employment.  Therefore, the claim may be granted.  




ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD for the period on appeal is denied.  

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


